[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO STRIKE #135
On August 5, 1997, the defendants filed a motion to strike counts two through seven of the plaintiff's revised complaint dated June 13, 1995. The plaintiff filed another revised complaint on August 27, 1997. "[I]t is noted that . . . the filing of an amended pleading acts as a withdrawal of the original pleading. . . ." Caron v. Connecticut Light and PowerCo., Superior Court, judicial district of Danbury, Docket No. 320834  (May 10, 1996; Moraghan, J.), citing Royce v. Westport,183 Conn. 177, 439 A.2d 298 (1981). The motion to strike is therefore moot. See, e.g., Ceci Brothers, Inc. v. FiveTwenty-One, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 150073 (December 18, 1996; Hickey, J.). Accordingly, the court denies the motion to strike.
STODOLINK, J. CT Page 11824